Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 1 of 21 Page ID #:381




             EXHIBIT AG
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 2 of 21 Page ID #:382




1 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists            https://www.laheartspecialists.com




                                                                                SUBSCRIBE HERE
                                                                                                                             Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 3 of 21 Page ID #:383




2 of 20                                                                                                        2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 4 of 21 Page ID #:384




3 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 5 of 21 Page ID #:385




4 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 6 of 21 Page ID #:386




5 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 7 of 21 Page ID #:387




6 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 8 of 21 Page ID #:388




7 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 9 of 21 Page ID #:389




8 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 10 of 21 Page ID #:390




9 of 20                                                                                               2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 11 of 21 Page ID #:391




10 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com




                                          LOGIN
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 12 of 21 Page ID #:392




11 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 13 of 21 Page ID #:393




12 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 14 of 21 Page ID #:394




13 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 15 of 21 Page ID #:395




14 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 16 of 21 Page ID #:396




15 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 17 of 21 Page ID #:397




16 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 18 of 21 Page ID #:398




17 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 19 of 21 Page ID #:399




18 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 20 of 21 Page ID #:400




19 of 20                                                                                              2/18/2021, 9:15 A
Afshine Ash Emrani, MD, FACC: Cardiologist Tarzana, CA: Los Angeles Heart Specialists   https://www.laheartspecialists.com
                                                                                                                    Case 2:21-cv-01816 Document 1-33 Filed 02/26/21 Page 21 of 21 Page ID #:401




20 of 20                                                                                              2/18/2021, 9:15 A
